DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) organizing information and manipulating information through mathematical correlations;  Digitech Image Techs., LLC v. Electronics. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014)  This judicial exception is not integrated into a practical application because the claims fail to provide for any practical application, use, field, or any other details of the X and Y variables resulting from the current claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely provide generic hardware, such non-transitory digital memory and hardware logic and/or  software logic for performing the functions. The claims require no more than a generic computer to perform generic computer functions that are well-understood , routine and conventional activities previously known to the industry .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 19-20  are vague and indefinite for attempting to claim a process without setting forth a series of active, positive steps involved in the process, MPEP 2173.05(q). Each active step should further be interrelated with the previously defined step(s). Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-3, 5, 9-11, 13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall et al. (US 2018/0053274 A1) in view Burangulov (RU 2672394 C1).
Regarding claim 1, Kendall discloses a method for estimating values of unknown features of a series of objects, the objects represented as digital feature vectors that include X-variables whose values are populated on the vectors before the estimating as well as a Y-variable whose values the estimating is to produce for the objects, the method including steps as follows, carried out by an estimator comprising hardware logic and/or software logic executing via processing circuitry:
maintaining, on a non-transitory digital memory, an array of models for the objects, the array organized according to Y-variable values of the models, with a model allocated in the array based upon receiving, among the series, an object that has a such a value pre-populated for the Y-variable for which value there previously was no model in the array, wherein such allocating of a new model in the array comprises storing in the array, as an element corresponding to said pre-populated Y-variable, received X-variable values of said object (paragraph [0305], [0310] and [0313]);
for any given one of the objects, in case it has its Y variable value pre-populated with a value for the Y-variable for which a model already exists in the array, processing it as a training object; and
for the given object, computing a Y-variable estimate of the given object through identifying from the array at least one of its closest matching models, and its associated Y- variable value, based on a measure of differences between values of the X-variables of the given object and of the object models of the array, with said associated Y-variable value referred to as the Y-variable estimate of the given object,
wherein, said processing as a training object (Burangulov) involves, updating, in the array, the model corresponding to the Y-variable value of the training object by equating each of at least a subset of X-variable values of the model to an updated value which is computed as a function of a respective pre-updating value of the model and a respective value of the training object.
Kendall is silent as to processing training objects.
Burangulov discloses processing training objects to reduce prediction error while saving computing resources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kendall by processing training objects as disclosed by Burangulov to reduce prediction error while saving computing resources; see abstract.
Regarding claim 2, wherein the function is a weighted average of said respective pre- updating value of the model and said respective value of the training object (to reduce variability, the validation results are usually averaged over the cycles; Burangulov, figure 3.
Regarding claim 3, further including a step [of] producing the given object as an output from the estimator, with the Y-variable estimate value populated on its feature vector component designated for the Y-variable; see abstract, step (b).
Regarding claim 5, further including a step of generating, by the estimator, subsets of the X-variables, with each such subset referred to as an object variant (such predictions can be groups, paragraph [0264]), wherein the identifying procedure is done for each of such object variants, and wherein the step of computing the Y- variable estimate value for the given object is done based at least in part on respective Y-variable estimates values of one or more of the variants and respective accuracy estimation rankings of such variants.
Regarding claim 7, further involving, object processing by a consumer for Y-variable estimates produced by the estimator, wherein the consumer comprises hardware logic and/or software logic executing via processing circuitry, said processing by the consumer comprising: ascertaining an actual value corresponding with a given estimate of a Y-variable of an estimated object, determining whether said given estimate is a false (prediction error, Burangulov) or a correct estimate through comparing said estimate with said actual value, and in response to determining the given estimate to be a false estimate, producing a training object from said estimated object at least in part by replacing the given estimate of the Y-variable with said actual value, and sending that training object back as an input to the estimator (comparator 350).
Regarding claim 9, Kendall discloses a system for estimating values (prediction values) of unknown features of a series of objects, the objects represented as digital feature vectors that include X-variables whose values are populated on the vectors before the estimating as well as a Y-variable whose values the estimating is to produce for the objects, the system, implemented by a logic module referred to as an estimator comprising hardware logic and/or software logic executing via processing circuitry, including submodules as follows:
a submodule for maintaining, on a non-transitory digital memory (The various aspects may be implemented via any appropriate number and/or type of computer platform, modules, processors, memory etc., paragraph [0354]), an array of models for the objects, the array arranged according to Y-variable values of the models, with a model allocated in the array based upon receiving, among the series, an object that has such a value pre- populated for the Y-variable for which value there previously was no model in the array, wherein such allocating of a new model in the array comprises storing in the array, as an element corresponding to said pre-populated Y-variable, received X-variable values of said object;
a submodule for signaling, among the series, any such an object, which has its Y variable value pre-populated with a value for the Y-variable for which a model already exists in the array, to be processed as a training object (Burangulov); and
a submodule for computing a Y-variable estimate for each given one of the objects, through identifying from the array, for the given object, at least one of its closest matching models, and its associated Y-variable value, based on a measure of differences between values of the X-variables of the given object and of the object models of the array, with said associated Y- variable value referred to as the Y-variable estimate of the given object,
wherein, said processing as a training object (Burangulov)  involves, updating, in the array, the model corresponding to the Y-variable value of the training object by equating each of at least a subset of X-variable values of the model to an updated value which is computed as a function of a respective pre-updating value of the model and a respective value of the training object.
Kendall is silent as to processing training objects.
Burangulov discloses processing training objects to reduce prediction error while saving computing resources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kendall by processing training objects as disclosed by Burangulov to reduce prediction error while saving computing resources; see abstract.
Regarding claim 10, wherein the function comprises a weighted average of said respective pre-updating value of the model and said respective value of the training object (continuously trained and updated through the training server 230 using training data from the first server 220); figure 2.
Regarding claim 11, further including a submodule for producing the given object as an output from the estimator, with the Y-variable estimate value populated on its feature vector component designated for the Y-variable.
Regarding claim 13, further including a submodule for generating subsets of the X- variables, with each such subset referred to as an object variant (group), wherein logic for the identifying is replicated for each of such object variants, and wherein the computing of the Y-variable estimate for the given object is done based at least in part on respective values of the Y-variable estimates of one or more of the variants and respective estimation accuracy rankings of such variants.
Regarding claim 15, further involving, within a consumer for processing estimated objects produced by the estimator, wherein the consumer includes hardware logic and/or software logic executing via processing circuitry: (The various aspects may be implemented via any appropriate number and/or type of computer platform, modules, processors, memory etc., paragraph [0354]), 
a module for ascertaining an actual value corresponding with a given estimate of a Y- variable of its respective estimated object,
a module for determining whether said given estimate is a false (prediction error) or a correct estimate through comparing said estimate with said actual value, and
a module for, in response to determining the given estimate to be a false estimate, producing a training object from said estimated object at least in part by replacing the given estimate of the Y-variable with said actual value, and sending that training object back as an input to the estimator.
Regarding claim 17, comprising a primary estimator and a collection of secondary estimators, with each of the secondary estimators having its own specific array of models, wherein a respective Y-value estimate produced by the primary estimator for the given object is used for selecting an appropriate one of the secondary estimators for performing estimation at deeper level of detail for the given object, based on the specific models of such selected secondary estimator.( Duplication of parts)
It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 18, comprising two estimators connected in a chain, wherein the array of models of the latter estimator of the chain comprises a collection of object model banks, and a respective Y-variable estimate produced by the former estimator of the chain is used for selecting an appropriate model bank from said collection as the array of models to be used by the submodules of the latter estimator (duplication of parts) . It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 19, Kendall discloses a method, performed using hardware logic and/or software logic executing via processing circuitry, for populating missing values in streaming rows of variables: receiving objects as rows of variables; and in case any given received object has all its variables populated with valid values, in which case the given object is referred to as a training object (Burangulov), keeping a record of a model corresponding to said training object on a non- transitory digital memory, referred to as a model array, configured to hold a collection of object models based on received training objects, and at least in other cases, forming a subset of such received object variables that are populated with valid values, identifying, from the model array, a set of closest matching models for the given received object based at least in part on a measure of differences between values of said subset of variables of the given received object and of the object models in the array, and producing a value for at least one such a variable of the given received object that was not, as received, populated with a valid value, based at least in part on values for such a variable in the set of closest matching models. 
Kendall is silent as to processing training objects.
Burangulov discloses processing training objects to reduce prediction error while saving computing resources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kendall by processing training objects as disclosed by Burangulov to reduce prediction error while saving computing resources; see abstract.
Regarding claim 20, wherein the step of keeping involves, in case the model array already includes an object model corresponding to said training object, updating, in the array, variable values of that object model at least in part based on respective values of that training object, and otherwise, creating a new object model in the array based on the variable values of that training object. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/812,158 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  The application claims merely adds obvious features absent from the copending application claims.  The claims add processing training objects that are absent from the copending claims. However, Burangulov (RU 2672394 C1) discloses processing training objects to reduce prediction errors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the current invention by processing training objects as disclosed by Burangulov to reduce prediction errors.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose methods and electronic devices for predicting values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747